UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1317


SYED SAID ALAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2011             Decided:   October 3, 2011


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Reynold E. Finnegan, FINNEGAN & DIBA, A LAW CORPORATION, Los
Angeles, California, for Petitioner. Tony West, Assistant
Attorney   General,  Mary   Jane  Candaux, Assistant Director,
Nicole J. Thomas-Dorris, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Syed Said Alam, a native and citizen of Bangladesh,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing his appeal of the Immigration Judge’s

decision      denying    his    motion     to     reopen    and    rescind      his   in

absentia deportation order.              We have reviewed the administrative

record and find no abuse of discretion in the denial of relief

on   Alam’s    motion.         See   8   C.F.R.    §   1003.23(b)     (2011).         We

accordingly deny the petition for review for the reasons stated

by the Board.           See In re: Alam, (B.I.A. Mar. 9, 2011).                       We

dispense      with   oral      argument     because        the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    PETITION DENIED




                                           2